     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 1 of 21                                    FILED
                                                                                                   2020 May-08 PM 02:11
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORP., et al.,                   )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )       Case No. 2:18-CV-01479-KOB
                                                   )
PRIORITY HEALTHCARE CORP.,                         )
et al.,                                            )
                                                   )
       Defendants.                                 )


                                  MEMORANDUM OPINION

       The American judicial system depends on the integrity of the participants, who seek the

truth through the adversarial but good-faith presentation of arguments and evidence. A party who

knowingly distorts or conceals the truth undermines the integrity of the process and maligns

justice itself. Because deceit invariably leads to injustice, fabricating or falsifying evidence

violates every “principle implicit in any concept of ordered liberty,” Anderson v. Sec’y for the

Dep’t of Corr., 462 F.3d 1319, 1324 (11th Cir. 2006), and merits the highest degree of sanction.

       Regrettably, this matter comes before the court on claims that certain parties engaged in

many types of sanctionable conduct, including defrauding the court by fabricating important

evidentiary documents. Plaintiff Roche filed the instant motion for sanctions against Defendants

Phil Minga, Konie Minga, and all 34 Corporate Defendants 1 in this case. (Doc. 362.) The court



1
 The Corporate Defendants are Priority Healthcare Corporation d/b/a Priority Care; Priority
Care Pharmacy, LLC; Amory Priority Care Pharmacy, LLC; Priority Care Pharmacy Services,
LLC; Priority Care Pharmacy Solutions, LLC; Amory Discount Pharmacy, LLC; Priority Care
Pharmacy at Cotton Gin Point, LLC; Priority Care Pharmacy 2, LLC; Jasper Express Care
Pharmacy, LLC; Vincent Priority Care Pharmacy, LLC d/b/a The Medicine Chest; Vincent
Express Care Pharmacy, LLC; Vickers Priority Care Pharmacy, LLC; Carbon Hill Express Care
Pharmacy, LLC; Bowie’s Priority Care Pharmacy, LLC d/b/a Bowie’s Discount Pharmacy;
                                                  1
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 2 of 21



ordered Defendants to show cause why the court should not grant Roche’s motion. Phil Minga

(Doc. 388) and Konie Minga and the Corporate Defendants (Doc. 389) both responded to the

court’s order; 2 Roche submitted a consolidated reply brief to both responses. (Doc. 396.)

       Roche’s motion for sanctions specifically asks the court to both grant default judgment

against these 36 Defendants and schedule a hearing to determine the amount of damages. (Doc.

363 at 48.) Because the evidence before the court clearly and convincingly shows that Phil

Minga, Konie Minga, Priority Healthcare (PHC), and Medpoint Advantage, LLC engaged in

egregious bad-faith behavior by falsifying hundreds of key discovery documents and refusing to

acknowledge their fraud, the court will GRANT Roche’s motion regarding these four Defendants

but will DENY the motion as to all other Defendants.

Background

       Roche—an international healthcare conglomerate and, most relevantly, a diabetic test

strip manufacturer—filed the instant suit on September 11, 2018, bringing claims against

approximately 40 Defendants for common law and statutory fraud, conspiracy to commit fraud,




Bowie’s Express Care Pharmacy, LLC; B&K Priority Care Pharmacy, LLC; B&K Express Care
Pharmacy, LLC; Monroe Pharmacy Corporation; Tombigbee Pharmacy, LLC; Main Street
Drugs, LLC; Medical Park Discount Pharmacy, LLC; Burns Discount Drug Store, LLC; Burns
Discount Drug Store, LLC; Ozark Family Pharmacy, LLC; Ozark Family Pharmacy, LLC;
Medpoint Advantage, LLC; Medpoint Pharmacy Benefit Managers, LLC d/b/a Medpoint
Pharmacy; Professional Healthcare Staffing, LLC; Razorback Pharmacy Services, Inc.; Priority
Express Care Pharmacy, LLC; Yellowhammer Pharmacy Services Corporation; Priority Care
Professional Staffing, LLC; Medpoint, Inc.; and Medpoint, LLC.
2
  The three Asset-holding Defendants—KJM Holdings, LLC; Minga Investments, LLC; and
Capital Asset Management, LLC—also filed three identical response briefs to the court’s show-
cause order. (Docs. 390–92.) The briefs state that because Roche’s motion “references them in
multiple places, the Asset Holder Entities feel the need to respond to certain of the allegations.”
(Doc. 390 at 1–2.) But because Roche does not seek sanctions against these three Defendants, the
brief(s) say nothing about the dispositive issue, and the court did not order these Defendants to
show cause pursuant to Roche’s motion, the court will not consider the Asset-holding
Defendants’ response.
                                                2
       Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 3 of 21



negligent misrepresentation, unjust enrichment, and violations of the Racketeer Influenced and

Corrupt Organizations Act. (Docs. 1, 90, 306.) Roche alleges that both Individual and Corporate

Defendants submitted fraudulent rebate adjudications to insurance companies and pharmacy

benefit managers (PBMs) for Roche’s test strips, costing Roche more than $30 million. Roche

avers that spouses Konie and Phil Minga lead the enterprise, with Konie Minga owning the

Corporate Defendants and Phil Minga acting as the de facto director of the scheme. Roche

specifically contends that the primary Corporate Defendant, PHC, owns or operates all the other

Corporate Defendants as subsidiaries for the purpose of generating, submitting, and processing

fraudulent insurance claims related to Roche’s test strips.

        The procedural history of this case is distinctly non-linear—featuring multiple

complaints, dispositive and reconsideration motions, and stays of discovery, as well as a

preliminary injunction and an ever-lengthening tally of former defense counsel. And according

to Roche’s instant motion for case-ending sanctions, the suit has also featured pervasively

opprobrious behavior by multiple Defendants. To support its motion for sanctions, Roche alleges

that Defendants engaged in the following actions:

   •    disclosing hundreds of digitally altered test-strip invoices in response to the court’s

        discovery order;

   •    repeatedly refusing in another case to comply with a judge’s order to compel discovery

        and incurring $100,000 in fines and a finding of contempt;

   •    making multiple false statements under oath in a deposition in another case;

   •    spoliating evidence by hiding and/or destroying thousands of boxes of test strips in the

        two days following service of process in this case;

   •    lying about the existence of inventory that Roche later independently discovered;


                                                  3
        Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 4 of 21



    •    surreptitiously transferring $15 million in assets within days after Roche filed the instant

         suit;

    •    violating court orders by failing to disclose businesses, assets, and accounts;

    •    sending bad-faith and false statements to third-party financial institutions to delay

         discovery;

    •    filing bad-faith motions to quash subpoenas and delay discovery;

    •    making up fake companies to create false documents produced in discovery;

    •    generally not complying with reasonable discovery requests;

    •    harassing a party/witness with a frivolous restraining order; and

    •    lying to the court about the purposes of financial accounts.

         Roche pairs this exceptional number of allegations with a commensurately large body of

evidentiary material, including invoices, depositions, hearing transcripts, emails, and financial

documents. (Docs. 366-1–366-52.) Although Roche asks the court to sanction most of the

Defendants in this case, it does not bring the instant motion against the three Asset-holding

Defendants or eleven of the Individual Defendants. 3

Standard
         The court first notes that Defendants argue that Roche should have brought its motion for

sanctions pursuant to Federal Rule of Civil Procedure 11(c), which provides the mechanism for

sanctioning attorneys’ conduct. (Doc. 388 at 8.) The court rejects this argument because Roche




3
 Roche excludes the following Individual Defendants from the instant motion: Wesley Minga,
Christopher Knotts, Kristen Knotts, Daniel Baker, Heather Baker, William Austin, Sammy
Phillip Carson, Kim Carson, Geneva Oswalt, Melissa Sheffield, and Ashley Tigrett. Roche also
excludes the three Asset-holding Defendants—KJM Holdings, LLC; Minga Investments, LLC;
and Capital Asset Management, LLC.
                                                   4
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 5 of 21



does not allege that any of the lawyers who have previously represented Defendants did anything

to deserve sanctions. So, Rule 11(c) does not apply here.

       Roche instead asks the court to issue case-ending sanctions based on Federal Rule of

Civil Procedure 37 and the court’s inherent sanctioning power. (Doc. at 28.) Rule 37 governs

sanctions pursuant to discovery-related misconduct only, but a court may exercise its inherent

sanctioning power to punish all types of contumacious conduct committed by parties, counsel, or

both. Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1545 (11th Cir. 1993). Inherent sanctioning

power is “governed not by rule or statute but by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.” Link

v. Wabash R. Co., 370 U.S. 626, 630–31 (1962).

       The Supreme Court warned that courts must “exercise caution in invoking [their] inherent

power, and . . . must comply with the mandates of due process.” Chambers v. NASCO, Inc., 501

U.S. 32, 50 (1991). Although sanction-issuing courts should ordinarily rely on procedural rules

or statutes when these black-letter provisions clearly apply to the sanctionable conduct at issue,

courts should instead exercise their inherent powers when “the conduct sanctionable under the

Rules [is] intertwined within conduct that only the inherent power could address.” Id. at 51. See

also Peer v. Lewis, 606 F.3d 1306, 1314 (11th Cir. 2010) (“[T]he inherent power of a court can

be invoked even if procedural rules exist which sanction the same conduct, for these rules are not

substitutes for the inherent power.”) In this case, Roche alleges Defendants engaged a variety of

both discovery- and non-discovery-related sanctionable conduct—most notably fabricating

material evidence and lying under oath.

       “The key to unlocking a court’s inherent power [to sanction] is a finding of bad faith.”

Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998). “A party demonstrates bad faith by,



                                                 5
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 6 of 21



inter alia, delaying or disrupting the litigation or hampering enforcement of a court order.” Eagle

Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1306 (11th Cir. 2009). One court

in this circuit explained that “[b]ad faith exists when the court finds that a fraud has been

practiced upon it, or that ‘the very temple of justice has been defiled,’ or where a party or

attorney knowingly or recklessly raises a frivolous argument.” Allapattah Servs. v. Exxon Corp.,

372 F. Supp. 2d 1344, 1373 (S.D. Fla. 2005) (citing Chambers, 501 U.S. at 46). A court’s

sanctioning power, even to invoke the “ultimate sanction” of terminating a case, “cuts both

ways”—that is, it applies to both plaintiffs and defendants. See Chemtall, Inc. v. Citi-Chem, Inc.,

992 F. Supp. 1390, 1409–10 (S.D. Ga. 1998) (listing cases where courts dismissed defendants for

plaintiffs’ behavior and entered default judgments for defendants’ behavior.)

       “[T]he inherent powers doctrine is most often invoked where a party commits perjury or

destroys or doctors evidence.” Qantum Communs. Corp. v. Star Broad., Inc., 473 F. Supp. 2d

1249, 1269 (S.D. Fla. 2007). See, e.g., Vargas v. Peltz, 901 F. Supp. 1572, 1581–82 (S.D. Fla.

1995); Chemtall, Inc., 992 F. Supp. at 1410; McDowell v. Seaboard Farms, CASE NO. 95-

00609, 1996 U.S. Dist. LEXIS 19558, at *27 (M.D. Fla. Nov. 4, 1996). In addition, “several

federal courts have held that the need for sanctions is heightened when the misconduct relates to

the pivotal or linchpin issue in the case.” People For The Ethical Treatment of Animals, Inc. v.

Dade City’s Wild Things, Inc., No. 8:16-cv-2899-T-36AAS, 2020 U.S. Dist. LEXIS 31853, at

*13-14 (M.D. Fla. Feb. 25, 2020) (citation omitted). See, e.g., Vargas, 901 F. Supp. at 1582;

Nichols v. Klein Tools, Inc., 949 F.2d 1047, 1049 (8th Cir. 1991).

       Because Roche alleges that Defendants engaged in a variety of bad-faith behavior,

including doctoring “linchpin” evidence and committing perjury, the court will consider Roche’s




                                                  6
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 7 of 21



allegations of Defendants’ bad-faith conduct pursuant to the court’s inherent sanctioning power

rather than Rule 37. See Qantum Communs. Corp., 473 F. Supp. 2d at 1269.

       The Eleventh Circuit has not specified the appropriate evidentiary standard for a court to

apply when exercising its inherent power to order case-ending sanctions pursuant to a party’s

misconduct. Some courts in this circuit have held that case-ending sanctions are necessary when

clear and convincing evidence shows that the sanctionable conduct occurred and that lesser

sanctions will not effectively punish the wrongdoer or deter similar conduct in the future. See,

e.g., Chemtall Inc. at 1408 (a “district court may use its inherent power to enter a default

judgment only if it finds, first, by clear and convincing evidence—a preponderance is not

sufficient—that the abusive behavior occurred; and second, that a lesser sanction would not

sufficiently punish and deter the abusive conduct while allowing a full and fair trial on the

merits” (citing Richardson v. Union Oil Co., 167 F.R.D. 1, 4 (D.D.C. 1996)); see also Cadle Co.

v. Moore, 739 F.3d 724, 730 (5th Cir. 2014) (determining that clear and convincing evidence is

the appropriate standard). But see Zeltser v. Little Rest Twelve, Inc., 662 F. App’x 887, 889 (11th

Cir. 2016) (finding that “no binding precedent” exists in the Eleventh Circuit that requires a court

exercising its inherent sanctioning power over an attorney to apply the clear and convincing

evidence standard; instead the court should merely “make specific findings as to the party’s

conduct that warrants sanctions”); People For The Ethical Treatment of Animals, Inc., No. 8:16-

cv-2899, 2020 U.S. Dist. LEXIS 31853, at *34 (noting that the appropriate standard for

sanctioning parties “lacks discussion from the Eleventh Circuit.”).

       Regardless of the standard, the Eleventh Circuit has clearly pronounced that “district

courts have broad discretion to determine whether to impose sanctions and the nature or amount

of those sanctions.” Peer, 606 F.3d at 1316. Out of an abundance of caution, the court chooses to



                                                 7
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 8 of 21



apply the clear and convincing evidence standard to Roche’s claims of Defendants’ bad-faith

behaviors. Although what constitutes clear and convincing evidence “is not susceptible to precise

definition,” the standard falls on the spectrum between preponderance of the evidence and

beyond a reasonable doubt. Collins & Aikman Floor Coverings, Inc. v. Interface, Inc., No. 4:05-

CV-0133, 2009 U.S. Dist. LEXIS 134835, at *16 (N.D. Ga. Feb. 25, 2009). “Clear and

convincing evidence is a demanding but not insatiable standard, requiring proof that a claim is

highly probable.” Nejad v. AG, Ga., 830 F.3d 1280, 1289 (11th Cir. 2016) (internal citation

omitted).

Analysis
       The court first notes that, in response to Roche’s significant body of evidence

demonstrating Defendants’ bad-faith behavior, Defendants produced no evidence of any kind—

not so much as an affidavit or sworn statement. The court ordered Defendants to show cause why

sanctions are inappropriate, and in response, Defendants have only offered a handful of legal

arguments. Phil Minga stated, in a footnote and without further explanation, that he “does not

believe any additional evidentiary submissions are required” (Doc. 388 at 2), and Konie Minga

and the Corporate Defendants, also in a footnote, stated that “[i]f this Court is inclined to give

serious credence to Roche’s motion,” then “Defendants request an evidentiary hearing or the

opportunity to submit evidence in opposition to Roche’s allegations.” (Doc. 389 at 7.)

       The court indeed gives serious credence to Roche’s motion—so much credence, in fact,

that the court ordered Defendants to show cause why the court should not grant the motion.

(Doc. 382.) But instead of showing cause, Defendants spurned the very “opportunity to submit

evidence” the court presented them. (See Doc. 389 at 7.)

       For Konie Minga and the Corporate Defendants, the show-cause order presented only the

most recent chance to submit evidence to combat Roche’s allegations of Defendants’ post-

                                                  8
     Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 9 of 21



complaint misconduct. Pursuant to the preliminary injunction evidentiary hearing before the

court on October 30, 2019, Roche presented much of the same evidence it provides to support

the instant motion. See, e.g., (Docs. 276, 277.) But just as now, Defendants presented no

evidence in response.

         Nor did Defendants’ responses to the court’s current show-cause order explicitly invoke

any Fifth Amendment right to silence. Although one of the briefs refers generally to “Fifth

Amendment concerns” (Doc. 381 at 21) pursuant to Phil and Konie Minga’s involvement in a

related criminal matter in a neighboring forum, even an express invocation of the constitutional

right of silence would not prevent the court from drawing adverse inferences from Defendants’

continued silence. See Eagle Hosp. Physicians, 561 F.3d at 1304 (holding that the “decision to

invoke the Fifth Amendment does not have to be consequence-free,” and a court should give

“proper evidentiary weight to reasonable adverse inferences” for a party’s refusal to testify.)

Here, none of the Defendants have invoked the Fifth Amendment right to silence. But even if

they had, their conspicuous and repeated failure to produce even a scintilla of evidence to

contradict any of Roche’s assertions strongly suggests no such evidence exists.

         Although Defendants produced no evidence in response to the court’s show-cause order,

they present two persuasive legal arguments to partially rebuff Roche’s assertions. First, Roche’s

allegations are generalized and do not adequately explain each Defendants’ role in the bad-faith

activities. Second, many of Roche’s allegations relate to activity that occurred either pursuant to

another lawsuit or before Roche filed the instant case. The court addresses both arguments

below.




                                                 9
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 10 of 21



       Specificity of allegations and evidence

       Roche asks the court to sanction Phil Minga, Konie Minga, and all 34 Corporate

Defendants. As the court explains below, Roche provides clear and convincing evidence of four

Defendants’ bad-faith behavior; but the assertions concerning most of the Corporate Defendants

are far too generalized to be persuasive. Virtually absent from Roche’s sanctions brief are

specific allegations to all but two of the Corporate Defendants’ putative misdeeds. By the court’s

count, Roche’s brief refers to all “Defendants” 159 times and “Corporate Defendants” six times

without specifying which of the Corporate Defendants allegedly acted in bad faith.

       On the other hand, Roche’s allegations and evidence pertaining to PHC; Medpoint

Advantage, LLC; 4 Phil Minga; and Konie Minga are particularized and convincing. Whereas

Roche generally alleges that the “Corporate Defendants” falsified documents, for example,

Roche also provides deposition evidence to show that these same documents were “maintained

in the custody of, and produced by, Phillip and Konie Minga, who together direct and oversee

the Corporate Defendants’ operations.” (Doc. 363 at 17, 22.) See also (Docs. 284, 366-1 at 15–

19, and 366-12 at 25) (featuring the testimony of Geneva Oswalt, Phillip Carson, and

Christopher Daniel Knotts, who corroborate that Phil and Konie Minga managed and controlled

PHC’s financial transactions and physically gave Geneva Oswalt, PHC’s Rule 30(b)(6)

deponent, key documents to give to Roche.) Roche also provides evidence to show that either

Phil Minga, Konie Minga, or both specifically manipulated evidence concerning Medpoint

Advantage to minimize Medpoint Advantage’s liability and damages. (Docs. 366 at 11–12; 366-



4
 Some apparent confusion exists about the distinction, if any, between “Medpoint, LLC” and
“Medpoint Advantage, LLC.” See, e.g., Doc. 366-29 at 15. For the purposes of this
memorandum opinion and accompanying order, the two are considered the same, such that any
order directed at Medpoint Advantage, LLC applies with equal force to Medpoint, LLC, and
vice-versa.
                                                 10
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 11 of 21



23; 366-24.) Ultimately, as explained below, Roche has provided clear evidence that Medpoint

Advantage and PHC—acting through owners and operators Phil and Konie Minga—deliberately

perpetrated fraud on Roche and the court by altering hundreds of critical discovery documents.

       But the Supreme Court has admonished courts to “exercise caution” and “comply with

the mandates of due process” when issuing sanctions pursuant to their inherent power.

Chambers, 501 U.S. at 50. Although the links between PHC and all other Corporate Defendants

appear to be strong, the court is reluctant to impute sanctionable behavior to all 34 Corporate

Defendants when Roche has not given the court clear and convincing evidence to determine

which Defendants assisted with—or even knew about—the Mingas’ post-suit fraud. In short, the

“mandates of due process” require that Roche provide more than generalized assertions. See

Chambers, 501 U.S. at 50. Because Roche’s lack of specificity fails to conclusively show that

each Corporate Defendant committed sanctionable behavior, the court will DENY the motion for

sanctions regarding all Corporate Defendants except PHC and Medpoint Advantage.

       Conduct not before this court

       Defendants correctly point out that much of Defendants’ potentially sanctionable activity

took place before another court, prior to Roche filing the instant suit. For example, Roche’s

allegation of perjury draws from a deposition of Konie Minga taken pursuant to a case before the

United States District Court for the Southern District of Indiana, Roche Diagnostics Corp. v.

Binson’s Hosp. Supplies, Inc., No. 1:17-cv-00949, 2017 U.S. Dist. LEXIS 150853 (S.D. Ind.).

Although Roche truthfully contends that Defendants failed to comply with orders to compel

discovery (and incurred a finding of contempt and an order to pay Roche’s attorneys’ fees in

doing so), these behaviors occurred pursuant to non-party discovery in the Binson’s case that

Roche brought before a colleague on the court (Roche Diagnostics Corp. v. Binson’s Hosp.



                                                11
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 12 of 21



Supplies, Inc., No. 2:18-mc-00521-AKK (N.D. Ala.)) and in a neighboring forum (In re:

Subpoena Issued to Gathright Reed Medical Supply LLC, et al., No. 3:18-mc-00007 (N.D.

Miss.))

          Roche cites to Mishkin v. Jeannine Gurian Tr. No. One, No. 06-80489, 2008 U.S. Dist.

LEXIS 20038, at *8 (S.D. Fla. Mar. 12, 2008) to support the proposition that this court should

consider Defendants’ behavior in the Binson’s case in the overall sanctions analysis. In Mishkin,

the court sanctioned a pair of fugitives for their behavior in consolidated cases and in the case

that “form[ed]’ the basis of these proceedings.” Id. at *8. Roche also cites to In re Costello, 176

B.R. 592, 594 (Bankr. M.D. Fla. 1994), where the court sanctioned a party who filed several bad-

faith cases in multiple courts to avoid paying her debts.

          One court in this circuit opined that “[w]hen considering sanctions, a district court may

consider all the circumstances surrounding the alleged violations, including a party’s misconduct

in related cases.” Qantum Communs. Corp., 473 F. Supp. 2d at 1275. But the Eleventh Circuit

has not provided clear guidance on how “related” cases must be before a court may sanction a

party’s conduct that occurred in another case before another court. But see Woodard v. STP

Corp., 170 F.3d 1043, 1045 (11th Cir. 1999) (determining, in the context of sanctioning

attorneys under Fed. R. Civ. P. 11, that “sanctions are properly applied only to cases before the

court, not to cases in other courts.”)

          In both cases Roche cites, the sanctioning court considered behavior in other cases that

shared obvious linkages to its own case, e.g., the cases were consolidated or involved the same

parties and issues. Mishkin, No. 06-80489, 2008 U.S. Dist. LEXIS 20038, at *8; In re Costello,

176 B.R. at 594. Here, by contrast, Roche does not explain how the Binson’s case—to which

Defendants apparently were not parties—relates in any meaningful way to the case at bar.



                                                  12
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 13 of 21



Furthermore, the fact that Defendants were held in contempt and ordered to pay Roche’s

attorneys’ fees suggests that Defendants already received the appropriate punishment for at least

some of their prior misdeeds. (See Doc. 363 at 13.) For these reasons, especially in the absence

of clear guidance from the Eleventh Circuit or persuasive authority from sister courts, the court

will exercise caution and only consider behavior pursuant to the instant case.

       But, in a request that stretches the court’s cautious tendency beyond its breaking point,

Phil Minga also asks the court to ignore Roche’s allegations pertaining to all activities prior to

November 2019, when Roche filed its Second Amended Complaint. (Doc. 388 at 3.) He argues

that because the court dismissed him for lack of personal jurisdiction pursuant to Roche’s First

Amended Complaint in September of 2019, he should not be liable for anything he did between

September 2018, when Roche filed its original Complaint, and November 2019, when Roche

filed its Second Amended Complaint to properly allege personal jurisdiction over him. This

argument fails for the simple reason that Phil Minga’s alleged misdeeds relate to the case

currently before the court. (The court also observes that Phil Minga continued filing briefs in this

case even during his two-month dismissal period. See, e.g., Doc. 293.) Phil Minga’s intermittent

non-party status does not absolve his prior bad-faith actions in this case before the court.

       Roche’s uncontroverted evidence

       After removing the ineligible allegations of conduct not in this case from consideration,

the following accusations remain: doctoring and spoliating evidence; harassing a witness;

violating a court order to disclose assets; filing bad-faith motions; sending false statements to a

third-party financial institution to delay discovery; failing to comply with discovery requests; and

misleading the court about the purpose of certain financial accounts.




                                                 13
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 14 of 21



       The court need not proceed any further than Roche’s first allegation—that “Defendants’

document production contains numerous demonstrable forgeries that have never been corrected,

explained, or even acknowledged.” (Doc. 363 at 9.) This allegation alone, demonstrated by clear

and convincing evidence, is more than enough to require case-ending sanctions. See Qantum

Communs. Corp., 473 F. Supp. 2d at 1269. 5 The severity of this sanction is warranted in large

part because the doctored evidence cuts to the very essence of Roche’s substantive claims. Roche

contends that Defendants purchased Roche’s international and not-for-retail (NFR) test strips

from suppliers but falsely sold and adjudicated the same test strips as domestic and retail

versions. The apparent veracity of Roche’s claims depends in large part on evidence—in the

form of invoices from suppliers—showing that Defendants bought hundreds of thousands of

Roche’s international and NFR test strips. Roche presented the court with overwhelming

evidence that certain Defendants, in an apparent attempt to reduce both liability and possible

damages, edited these invoices to falsely show that Defendants did not purchase Roche’s

international and NFR test strips.

       To support the contention that the Mingas doctored the invoices, Roche points to the

testimony of Christopher Daniel Knotts, who managed PHC’s warehouse in Amory, Mississippi.

Mr. Knotts testified that as a warehouse manager, he kept all physical copies of incoming test

strip-supplier invoices in a box. (Doc. 284 at 83.) Within three days after Roche filed suit, Phil




5
  When ordering the preliminary injunction to freeze Defendants’ assets and then again when
denying Konie Minga’s baseless motion to reconsider, the court pointed to substantial evidence
demonstrating “Defendants’ recalcitrance” and “pattern of chronic, deceptive conduct” before
the court. (Doc. 290 at 2–7; Doc. 297 at 3.) Although delving into Roche’s remaining sanctions
allegations is practically superfluous, given the immense weight of evidence showing that
Defendants doctored hundreds of invoices, the court observes that Defendants’ digital
manipulation of evidence is only one activity in an unfortunately lengthy line of abuses before
the court.
                                                 14
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 15 of 21



Minga asked Mr. Knotts to deliver the box—containing four years’ worth of invoices—to Phil

Minga’s boardroom located across the street from the warehouse. (Id.) Mr. Knotts testified that

he never saw the box again. Sometime later, Mr. Knotts provided Roche access to his PHC email

account, which contained electronic versions of a small percentage of the same invoices he had

given Phil Minga. (Id. at 84.) Pursuant to the court’s order on September 17, 2018 for

Defendants to explain their adjudications of Roche’s test strips (Doc. 22), Phil and Konie Minga

gave Roche hundreds of scans—apparently derived from the box of invoices that Mr. Knotts put

in the boardroom—purporting to show PHCs receipt of thousands of boxes of Roche’s test strips.

       But a side-by-side comparison of the invoices from the email account and the invoices

provided by the Mingas reveals obvious—and troubling—differences.

       Accompanying its motion for sanctions, Roche first presents a set of two versions of

invoices of Roche test strips from supplier Par Nasa to Defendant Medpoint, LLC in Amory,

Mississippi. (Docs. 366-21, 366-22.) On the invoices Roche obtained through Mr. Knotts’s email

account, each shipment is addressed to Phil Minga. On the invoices supplied by the Mingas

pursuant to the court’s discovery order, blank, awkwardly situated gaps appear where Phil

Minga’s name apparently had been. The documents are identical in every other way, featuring

the same dates, names, addresses, inventory numbers, and costs. Roche provides seven examples

of this apparent digital erasure on invoices representing about $60,000 worth of inventory. (Doc.

366-22.)

       Next, Roche provides what appears to be an invoice from supplier Surplus Diabetic with

a reference to Defendant Medpoint Advantage, LLC deleted from the scan, as well the bottom

line apparently amended to incorrectly show that Defendants still owed the full balance of the

transaction. (Doc. 366-23.)



                                               15
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 16 of 21



       Roche further presents dozens of invoices from supplier Current Trade that feature all

kinds of apparent and obvious modifications. Although both versions of each invoice appear to

derive from the same original documents—because they share identically positioned features

such as tracking numbers, dates, transaction numbers, and prices—the Mingas’ discovery

productions appear to change the “to” and “from” addresses, names of the shippers and

recipients, outstanding payment amounts, email addresses, and—perhaps most tellingly—

whether the shipped inventory were international/NFR test strips or domestic/retail test strips.

(Docs. 366-25–366-28.)

       Defendants’ response to this evidence is less than persuasive. Konie Minga and the

Corporate Defendants argue as follows:

       At most, Roche has shown that there are two versions of invoices that exist. There
       is no evidence that the invoices differ because of intentional or bad faith conduct
       by any of the Defendants, and the invoices may have even been altered by someone
       else. Further, if any invoice is in fact shown to have been altered by any defendant,
       neither Roche nor Knotts claims to have personal knowledge of that Defendant’s
       intent in doing so.

(Doc. 389 at 14.) And inexplicably, Mr. Minga offers no explanation whatsoever about the

fabricated invoices. His 20-page response to the court’s show-cause order fails to even mention,

much less attempt to refute, Roche’s allegations.

       In sum, Defendants’ entire response to Roche’s overwhelming body of evidence

demonstrating Defendants’ fraud is to suggest that (a) perhaps the Mingas had wholesome

motives in tediously altering hundreds of invoices before giving them to Roche, or (b) maybe

some unknown person digitally manipulated the invoices in such a way that coincidentally

undermines Roche’s substantive claims against these Defendants.

       Roche persuasively counters Defendants’ lack of evidence and pair of implausible

hypotheticals with the following explanation.

                                                16
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 17 of 21



       Defendants’ motives were obvious: Obscuring Phillip Minga’s and Medpoint
       Advantage’s liability and erasing evidence of the extent of their fraud. Roche’s
       allegations in this action hinge on the fact that Priority Care submitted well over
       400,000 fraudulent insurance claims for retail test strips. The key documentary
       evidence for the fraud is that the Corporate Defendants’ invoices show that they
       purchased from suppliers and dispensed to patients NFR test strips instead of retail
       test strips. By doctoring the Current Trade invoices to remove references to
       international and NFR test strips, Defendants sought to falsely understate the extent
       of their fraud and reduce the damages that Roche would be able to prove.

Doc. 363 at 19. The testimonies of Christopher Daniel Knotts, Geneva Oswalt, and Phillip

Carson provide additional evidence to support Roche’s motion for sanctions. The court

ultimately finds that the unexplained existence of two sets of invoices conclusively establishes,

by clear and convincing evidence, that Defendants engaged in sanctionable, bad-faith activity.

       Furthermore, Defendants have compounded their bad-faith behavior by steadfastly

refusing to correct or even acknowledge their initial fraud. Roche first raised the fake invoice

issue on December 21, 2018 in its First Amended Complaint (Doc. 90 at 47). On December 27,

2018, Roche asked Defendants to produce “[a]ll documents and communications concerning

[y]our alteration of invoices” (Doc. 366-29). In response, Defendants objected because the

request for production was “argumentative and unproven,” “disproportionate to the needs of the

case,” and “overly broad and unduly burdensome; [it] is not reasonably calculated to lead to the

discovery of admissible evidence; and [it] seeks documents and communications that are not

relevant to the claims and defenses in this case.” (Doc. 366-30.) Roche raised the issue again in

its notice pursuant to Federal Rule of Civil Procedure 30(b)(6). (Doc. 366-31 at 5.) But

Defendants’ 30(b)(6) deponent, Geneva Oswalt, deflected Roche’s allegations during her

deposition and stated that she “had no reason to investigate” the apparently fake invoices. (Doc.

366-1 at 14.) In the sixteen months since Roche first brought the flagrantly falsified discovery




                                                17
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 18 of 21



documents to Defendants’ attention, Defendants have alternately misdirected, stonewalled, or

obfuscated every demand to correct or explain their obvious fraud.

       Punishment and remedy

       Because Roche has clearly and convincingly established that Defendants doctored

hundreds of critical discovery documents, the court must next determine the appropriate sanction

to reflect the relative gravity of Defendants’ bad-faith behavior. See Eagle Hosp. Physicians, 561

F.3d at 1307 (concluding, on appeal, that the district court’s sanction was “commensurate with

the level of misconduct.”) See also Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1544 (11th

Cir. 1993) (determining that when a party has engaged in especially egregious conduct, the court

should avoid “the vain gesture of first imposing . . . ineffective lesser sanctions” before

terminating the case.)

       The Mingas’ behavior in this case is especially egregious because it directly undermines

the purpose of the judicial system: to determine facts and administer justice accordingly. Any

attempt to conceal or misrepresent the truth—such as perjury or the destruction or manipulation

of evidence—“emasculate[s] the court’s ability to ascertain the truth [and] necessarily strikes at

the very foundations of the adversary system and the judicial process.” In re Sealed Case, 754

F.2d 395, 401 (D.C. Cir. 1985).

       In this case, one of the key factual propositions concerns whether Defendants purchased

hundreds of thousands of Roche’s NFR and international-variety diabetes test strips. Beginning

in October of 2018, the parties engaged in discovery for the express purpose of determining, with

as much certainty and accuracy as possible, the truth or falsity of this—and many other—factual

propositions. See Paul Rock Produced, LLC v. Evergreen Media Holdings, LLC, No. 2:14-499,




                                                 18
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 19 of 21



2018 U.S. Dist. LEXIS 68006, at *4 (M.D. Fla. Feb. 22, 2018) (“Litigation is the search for the

truth and discovery exists to uncover that truth.”)

       Although the Mingas may wish, sincerely and fervently, that reality were different, the

court cannot permit any party to “defile” the “very temple of justice” by creating and projecting a

false reality. Chambers, 501 U.S. at 46. For this reason alone, the Mingas’ behavior merits the

highest degree of sanction. See, e.g., Chemtall Inc., 992 F. Supp. at 1409.

       But beyond maintaining the integrity of the judicial process, courts often invoke two

other justifications for issuing case-ending sanctions: (1) punishment, Eagle Hosp. Physicians,

561 F.3d at 1307, and (2) deterrence, NHL v. Metro. Hockey Club, 427 U.S. 639, 643 (1976).

Also, as a purely practical matter, the court agrees with Roche’s assessment that permitting the

suit to proceed is futile when “[n]either the [c]ourt nor Roche can have any confidence that

anything Defendants produce going forward is accurate and authentic, or that anything they

argue has a good-faith basis.” (Doc. 363 at 42.)

       In this case, Defendants cite to no examples of any court that failed to issue case-ending

sanctions once the court conclusively determined that a party produced doctored evidence.

“When a party fabricates a document or provides false evidence relating to a key issue in a case,

courts have made clear that the appropriate sanction is the ultimate sanction of dismissal.”

Access Innovators, LLC v. Usha Martin, LLC, No. 1:09-cv-2893, 2010 U.S. Dist. LEXIS

152303, at *9 (N.D. Ga. Apr. 28, 2010). See also Vargas, 901 F. Supp. at 1581 (finding that

case-ending sanctions are especially appropriate “where a party manufactures evidence which

purports to corroborate its substantive claims”); Franklin Livestock, Inc. v. Boehringer Ingelheim

Vetmedica, Inc., 251 F. Supp. 3d 962, 970 (E.D.N.C. 2017) aff’d, 721 F. App’x 263, 263 (4th

Cir. 2018) (entering default judgment even after a defendant, on its own, admitted that it had



                                                   19
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 20 of 21



doctored evidence and subsequently produced the authentic evidence); Chemtall, Inc., 992 F.

Supp. At 1410; McDowell, No. 95-00609, 1996 U.S. Dist. LEXIS 19558, at *27 (M.D. Fla. Nov.

4, 1996); Qantum, 473 F. Supp. 2d at 1269 (“the need for sanctions is heightened when the

misconduct relates to the pivotal or linchpin issue in the case,” and such misconduct “militates

heavily in favor of the severe sanction of default.”).

       Here, Defendants’ doctored evidence directly relates to a linchpin issue of the case

because the invoices demonstrate the essence of Roche’s allegations: that Defendants purchased

NFR test strips but then falsely sold and adjudicated them as retail test strips. By doctoring these

invoices and then refusing to acknowledge their fraud, Defendants prejudiced Roche by forcing

it to spend hundreds of hours and hundreds of thousands of dollars to seek the truth elsewhere.

(Doc. 363 at 42.)

       Lastly, although the authentic invoices support Roche’s substantive claims—and the

court previously determined that Roche demonstrated a substantial likelihood of success on the

merits of at least some of its claims (Doc. 290 at 3)—the court’s ruling on Roche’s motion for

sanctions does not reflect any further determination concerning the parties’ substantive claims or

defenses. See Malautea, 987 F.2d at 1544 (“[T]he probable merit of a litigant’s case does not

preclude the imposition of a default judgment sanction against that litigant.”) The instant ruling

merely determines that four Defendants defrauded both Roche and the court—and that default

judgment is the appropriate punishment and remedy.

Conclusion

       Roche asks the court to grant default judgment against Phil and Konie Minga and all

Corporate Defendants. Because Roche failed to specifically allege or provide evidence to clearly

and convincingly demonstrate that all 34 of the Corporate Defendants engaged in bad-faith



                                                 20
    Case 2:18-cv-01479-KOB-HNJ Document 423 Filed 05/08/20 Page 21 of 21



behavior, the court will DENY Roche’s motion regarding all Corporate Defendants except

Medpoint Advantage, LLC (including “Medpoint, LLC”) and Priority Healthcare Corp.

       Conversely, because Roche presents clear and convincing evidence that Phil Minga;

Konie Minga; Priority Healthcare Corp; and Medpoint Advantage, LLC (including “Medpoint,

LLC”) engaged in sanctionable conduct by producing hundreds of falsified documents in

discovery and then refusing to acknowledge their fraud, the court will GRANT Roche’s motion

to sanction these four Defendants and enter DEFAULT JUDGMENT against them.

       Pursuant to Roche’s request for an inquest, the court will ORDER a hearing before the

court, set at 10:00 a.m. on Tuesday, June 16, 2020 in Courtroom 5A of the Hugo L. Black

Federal Courthouse in Birmingham, Alabama to determine the appropriate amount of damages.

See Adolph Coors Co. v. Movement Against Racism & The Klan, 777 F.2d 1538, 1544 (11th Cir.

1985) (holding that a court may determine a plaintiff’s damages following a default judgment by

either “a hearing or a demonstration by detailed affidavits establishing the necessary facts.”)

       Roche SHALL submit evidence to the court to support the claimed amount of damages

by May 26, 2020. Sanctioned Defendants SHALL submit any rebuttal evidence by June 4, 2020.

The parties may also submit briefs by the same respective dates, if they so desire.

       DONE and ORDERED this 8th day of May, 2020.




                                              ____________________________________
                                              KARON OWEN BOWDRE
                                              UNITED STATES DISTRICT JUDGE




                                                21
